                           United States District Court
                                     for the
                           Southern District of Florida

Brenda De Jesus Alli, Plaintiff,        )
                                        )
v.                                      )
                                        ) Civil Action No. 18-20505-Civ-Scola
Andrew Saul, Commissioner for           )
Social Security Administration,         )
Defendant.                              )
                 Order Adopting Report and Recommendation
       This matter was referred to United States Magistrate Judge Edwin G.
Torres for a ruling on all pre-trial, nondispositive matters, and for a report and
recommendation on any dispositive matters. On October 24, 2019, Judge Torres
issued his report, recommending that the Court grant Plaintiff Brenda De Jesus
Alli’s motion for summary judgment (ECF No. 20), deny Defendant Andrew Saul,
Acting Commissioner for Social Security Administration motion for summary
judgment (ECF No. 21), and reverse the administrative law judge’s unfavorable
decision. (Report, ECF No. 24.) No objections have been filed and the time to do
so has passed. After careful review of the filings, the applicable law, and the
record, the Court adopts Judge Torres’s report and recommendation (ECF No.
24), grants De Jesus Alli’s motion for summary judgment (ECF No. 20), denies
the Commissioner’s motion for summary judgment (ECF No. 21), and remands
this case to the administrative law judge for further proceedings.
       While Judge Torres rejected nearly all of De Jesus Alli’s claims of error, he
determined that a portion of the administrative law judge’s residual functional
capacity determination lacked substantial evidence. (Rep. at 31.) The
administrative law judge determined that De Jesus Alli’s residual functional
capacity includes the ability to “handle some level of light” as a medical coder
(De Jesus Alli’s prior work). (Id. (quoting the transcript below).) The record,
however, offers no support for this conclusion. In fact, the record indicates that
the vocational expert pointedly determined that De Jesus Alli would not be able
to return to her prior employment specifically because of the lighting. This was
harmful error because it left the administrative law judge’s determination at step
four unsupported by substantial evidence. The Court thus agrees with Judge
Torres that this case should be remanded for the administrative law judge to
reconsider her assessment of De Jesus Alli’s residual functional capacity at step
four and then, if necessary, at step five. As recommended by Judge Torres, upon
remand, the parties should be afforded the opportunity to present additional
evidence on this point such that the administrative law judge’s final decision is
supported by substantial evidence.
      This case is thus remanded to the administrative law judge. The Clerk is
directed to close this case. All other pending motions, if any, are denied as moot.
      Done and ordered at Miami, Florida on November 19, 2019.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
